Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed 10/29/2021 has been accepted, reviewed, and approved.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Douglas Schnabel on 10/28/2021.  

The application has been amended as follows: 

1.         (Currently Amended) A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising:	
	receiving a first node identifier for a small cell node of a first network that functions as a node identifier in a second network, wherein the first network and the second network are different networks that operate according to different protocols;
, wherein the first location identifier is received from a mobility management entity of the first network, and wherein the mobility management entity generates the first location identifier from location information generated by the small cell node; 
	assigning the first location identifier to the small cell node;
transmitting the first node identifier and the first location identifier to the small cell node;
	receiving a handover initiation signal from a macro cell node of the second network for a handover from the macro cell node to the small cell node of a communication session associated with a communication device, wherein the communication device accesses the second network through the macro cell node during the communication session, wherein a request for the handover is initiated by the macro cell node responsive to identification of the first node identifier and the first location identifier in a first signal from the communication device, wherein the macro cell node requests the first node identifier and the first location identifier from the communication device, and wherein the first node identifier and the first location identifier are obtained by the communication device via a second signal from the small cell node; and
	establishing a communication link to the communication device via the small cell node of the first network to complete the handover of the communication session to the small cell node, wherein the communication device accesses the first network through the small cell node upon completion of the handover of the communication session. 


9.	(Cancelled) 

10. 	(Cancelled)	


12. 	(Currently Amended) The non-transitory machine-readable storage medium of claim 11, wherein the operations further comprise:
	receiving, from the first network a second node identifier associated with the second network; and
	transmitting the second node identifier and the first location identifier to the second small cell node via a second communication link. 


13.	(Currently Amended) A device, comprising: 
	a processing system including a processor; and
	a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 
	receiving a first node identifier for a small cell node of a first network that functions as a node identifier in a second network, wherein the first network and the second network are different networks that operate according to different protocols;
	determining a first location identifier of a gateway, wherein the first location identifier is associated with a location known to the second network, wherein the first location identifier is received from a mobility management entity of the first network, and wherein the mobility management entity generates the first location identifier from location information generated by the small cell node; 
	assigning the first location identifier to the small cell node;
	transmitting the first node identifier and the first location identifier to the small cell node;
	receiving a handover initiation signal from a macro cell node of the second network for a handover from the macro cell node to the small cell node of a communication session associated with a first wireless communication link to a communication device, wherein the communication device accesses the second network through the macro cell node during the communication session, wherein a request for the handover is initiated by the macro cell node responsive to identification of the first node identifier and the first location identifier in a first wireless signal from the 
	establishing a second wireless communication link to the communication device via the small cell node to complete the handover of the communication session to the small cell node, wherein the communication device accesses the first network through the small cell node upon completion of the handover of the communication session. 



receiving, by a processing system including a processor and from a first network, a first node identifier for a small cell node of the first network that functions as a node identifier in a second network, wherein the first network and the second network are different networks that operate according to different protocols;
determining, by the processing system from the first network, a first location identifier of a gateway, wherein the first location identifier is associated with a location known to the second network, wherein the first location identifier is received from a mobility management entity of the first network, and wherein the mobility management entity generates the first location identifier from location information generated by the small cell node;
assigning, by the processing system, the first location identifier to the small cell node;
	transmitting, by the processing system, the first node identifier and the first location identifier to the small cell node;
	receiving, by the processing system, a handover initiation signal from a macro cell node of the second network for a handover from the macro cell node to the small cell node of a communication session associated with a communication device, wherein the communication device accesses the second network through the macro cell node during the communication session, wherein a request for the handover is initiated by the macro cell node responsive to identification of the first node identifier and the first location identifier in a first signal from the communication device, and wherein the 
	establishing, by the processing system, a communication link to the communication device via the small cell node to complete the handover of the communication session to the small cell node, wherein the communication device accesses the first network through the small cell node upon completion of the handover of the communication session. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “receiving a first node identifier for a small cell node of a first network that functions as a node identifier in a second network, wherein the first network and the second network are different networks that operate according to different protocols; determining a first location identifier of a gateway, wherein the first location identifier is associated with a location known to the second network; assigning the first location identifier to the small cell node”, “a request for the handover is initiated by the macro cell node responsive to identification of the first node identifier and the first location identifier in a first signal from the communication device, wherein the macro cell node requests the first node identifier and the first location identifier from the communication device, and wherein the first node identifier and the first location identifier are obtained by the communication device via a second signal from the small cell node”.  


The closest prior art to Saghir et al. (Pub. No.: US 20160157147 A1) teaches receiving a first node identifier (enhanced cell global identifier (ECGI), Para. 43, FIG. 3A. The information send to the MME 340 by the source eNB 325 includes target cell ECGI, Para. 46, FIG. 3A) for a small cell node of a first network (Target HeNB 350, Para. 43, FIG. 3A) that functions as a node identifier in a second network (Source eNB 325; UE 380 reports the information such as a ECGI to the source eNB 325, Para. 46, FIG. 3A).  A request for the handover is initiated by the macro cell node responsive to identification of the first node identifier and the first location identifier in a first signal from the communication device (step 3 of the example of FIG. 3A, the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI of the respective bases stations detected by the UE 380 to the source eNB 325, Para. 46, FIG. 3A), and wherein the first node identifier and the first location identifier are obtained by the communication device via a second signal from the small cell node (target HeNB 350 provides the ECGI and the TAI of the target HeNB 350 to the UE 380 in the reference signals transmitted by the HeNB 350, Para. 45, FIG. 3A).  Saghir fails to teach “wherein the first network and the second network are different networks that operate according to different protocols; determining a first location identifier of a gateway, wherein the first location identifier is associated with a location known to the second network; assigning the first location identifier to the small cell node”, “wherein the macro cell node requests 


The closest prior art to Huang et al. (Pub. No.: US 20110250903 A1) teaches a first location identifier of a gateway (wireless access gateway represented by the location identifier, Para. 88, FIGS. 1, 4A), wherein the first location identifier is associated with a location known to the second network (Server 400 can include data collection subsystem 402 that can receive data from various location-aware mobile devices. The data from a location-aware mobile device can include location identifiers, and raw locations.  Para. 88, FIGS. 1, 4A).  Assigning the first location identifier to the small cell node ((e.g., an access point) represented by the location identifier, Para. 88, FIGS. 1, 4A).  Huang fails to teach “receiving a first node identifier for a small cell node of a first network that functions as a node identifier in a second network, wherein the first network and the second network are different networks that operate according to different protocols”, “a request for the handover is initiated by the macro cell node responsive to identification of the first node identifier and the first location identifier in a first signal from the communication device, wherein the macro cell node requests the first node identifier and the first location identifier from the communication device, and wherein the first node identifier and the first location identifier are obtained by the communication device via a second signal from the small cell node”, among other limitations.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1-8 and 11-20 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
10-29-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477